DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a video decoding method.  Independent claims 1 and 12 identify the uniquely distinct feature “determining whether one or more slices of the current picture are allowed to be divided into slice chunks according to at least a first syntax element in a picture parameter set (PPS) of the current picture provided in the bitstream; and in a case that the one or more slices of the current picture are determined as allowed to be divided into the slice chunks: determining whether a current slice of the current picture is to be delivered as multiple current slice chunks according to at least a second syntax element in a slice header of the current slice of the current picture provided in the bitstream; in response to the current slice being determined to be delivered as the multiple current slice chunks, obtaining sizes and positions of the multiple current slice chunks of the current slice according to information provided in the slice header of the current slice, obtaining pieces of chunk data of the multiple current slice chunks respectively delivered in separate transmission date units, and reconstructing the current slice based on the pieces of chunk date of the multiple current slice chunks and the sizes and the positions of the multiple current slice chunks; and in response to the current slice being determined not to be delivered as the multiple current slice chunks, obtaining slice date of the current slice delivered in a single transmission data unit, and reconstructing the current slice based on the slice data of the current slice." 
Independent claim 11 identifies the uniquely distinct feature “determining whether one or more slices of the current picture are allowed to be divided into slice chunks and setting a first syntax element in a picture parameter set (PPS) of the current picture to be included in the bitstream to indicate whether the one or more slices of the current picture are allowed to be divided into the slice chunks; and in a case that the one or more slices of the current picture are determined as allowed to be divided into the slice chunks: determining whether a current slice of the current picture is to be delivered as multiple current slice chunks and setting a second syntax element in a slice header of the current slice of the current picture to be included in the bitstream to indicate whether the current slice is to be delivered as multiple current slice chunks; in response to the current slice being determined to be delivered as the multiple current slice chunks, including information specifying sizes and positions of the multiple current slice chunks of the current slice in the slice header of the current slice, and encoding the current slice according to the sizes and positions of the multiple current slice chunks to obtain pieces of chunk data of the multiple current slice chunks that are to be respectively delivered in separate transmission data units; and in response to the current slice being determined not to be delivered as the multiple current slice chunks, encoding the current slice to obtain slice data of the current slice that is to be delivered in a single transmission data unit." 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TAT C CHIO/Primary Examiner, Art Unit 2486